NO. 07-03-0176-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                       PANEL D

                                  APRIL 15, 2003
                         ______________________________

                                 DAVID PETTIGREW,

                                                       Appellant

                                            v.

                               THE STATE OF TEXAS,

                                                       Appellee

                       _________________________________

             FROM THE 181ST DISTRICT COURT OF POTTER COUNTY;

                  NO. 46,046-B; HON. JOHN B. BOARD, PRESIDING
                          _______________________________

Before QUINN, REAVIS, and CAMPBELL, JJ.

      Appellant David Pettigrew, by and through his attorney, has filed a motion to dismiss

this appeal because he no longer desires to prosecute it. Without passing on the merits

of the case, we grant the motion to dismiss pursuant to Texas Rule of Appellate Procedure

42.1(a)(2) and dismiss the appeal. Having dismissed the appeal at appellant’s request,

no motion for rehearing will be entertained, and our mandate will issue forthwith.


                                                       Brian Quinn
                                                         Justice
Do not publish.